MEMORANDUM **
California prisoner Lamont Wilson appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254 habeas petition challenging his conviction for forcible rape. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.
Wilson contends that the trial court judge’s comments on the evidence after the jury announced a deadlock violated his right to a fair trial. We conclude that the *112California Court of Appeal’s determination that the trial court did not overstep the bounds of its constitutional privilege was neither contrary to, nor an unreasonable application of, clearly established federal law, as determined by the Supreme Court of the United States. See 28 U.S.C. § 2254(d)(1); cf. Quercia v. United States, 289 U.S. 466, 469-470, 53 S.Ct. 698, 77 L.Ed. 1321 (1933).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.